DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first, second, third, and fourth body quadrants are one or more of fastened together, welded together, adhered together, and banded together (claims 9 and 19) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 8 and 18 recite “the first body quadrant, the second body quadrant, the third body quadrant, and the fourth body quadrant are one or both of self-locating and self-fixturing”. The specification fails to provide sufficient detail as to how the body quadrants are one or both of self-locating and self-fixturing. Base on this it does not appear Applicant had possession of the invention at the time of filing. 
-The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 8, 9, 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “the passage diameter decreases as a function of arc length”. It is unclear to which structure’s arc length the limitation refers to. This renders the claim indefinite. For examining purposes it was assumed that it was the arc length of the conical helix path.  
	Claims 8 and 18 recite “the first body quadrant, the second body quadrant, the third body quadrant, and the fourth body quadrant are one or both of self-locating and self-fixturing”. It is not clear how the body quadrants can be self-locating and self-fixturing. This renders the claims indefinite. 
Claims 9 and 19 both recite the first, second, third, and fourth body quadrants are one or more of fastened together, welded together, adhered together, and banded together. It is unclear how the first, second, third, and fourth body quadrants can be bound by all the methods described at once, since the different combinations are not shown. This renders the claims indefinite. 

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 9-12, 14-16, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hogan (US 262,183).
Regarding claim 1, Hogan (Fig. 1-2) discloses a nozzle (A) for controlling a fluid flowing therethrough, the nozzle (A) comprising: a body portion (interpreted as the structure shown in Fig. 1) having a center axis formed from a first face to a second face opposite the first face; and a fluid passage (d) formed through the body portion from the first face to the second face, the fluid passage (d) beginning at an inlet port on the first face and terminating at an outlet orifice on the second face, the fluid passage (d) being configured to deliver the fluid from the inlet port to the outlet orifice; wherein the fluid passage (d) is formed on a conical helix path (shown in Fig. 1) through the body portion and is centered on and coiled about the center axis; and wherein the inlet port has an inlet diameter that is greater than an outlet diameter of the outlet orifice. Figure 1 shows that the inlet port is larger than the outlet orifice. Refer to Fig. I below.  

    PNG
    media_image1.png
    752
    492
    media_image1.png
    Greyscale

Fig. I. Hogan, Fig. 1 (Annotated)
Regarding claim 2, Hogan discloses the nozzle of claim 1, wherein Hogan (Fig. 1-2; lines 33-37) further discloses a passage diameter decreases from the inlet port to the outlet orifice. Refer to Fig. I above.   
Regarding claim 3, Hogan discloses the nozzle of claim 2, wherein Hogan (Fig. 1-2; lines 33-37) further discloses that the passage diameter decreases continuously from the inlet port to the outlet orifice.  
Regarding claim 4, Hogan discloses the nozzle of claim 2, wherein Hogan (Fig. 1-2; lines 33-37) further discloses that the passage diameter decreases as a function of an arc length. Since the claim does not describe how the passage diameter decreases as function of arc length, Hogan was interpreted as teaching this limitation since as the passage diameter decreases arc length decreases as well (Fig. 1-2).  
Regarding claim 5, Hogan discloses the nozzle of claim 1, wherein Hogan (Fig. 1-2) further discloses the conical helix path is a left-handed helix (Fig. 1-2).  
Regarding claim 7, Hogan discloses the nozzle of claim 1, wherein Hogan (Fig. 1-2) further discloses the body portion is comprised of a first body quadrant with a first portion of the fluid passage formed therethrough, a second body quadrant with a second portion of the fluid passage formed therethrough, a third body quadrant with a third portion of the fluid passage formed therethrough, and a fourth body quadrant with a fourth portion of the fluid passage formed therethrough; wherein, when the first body quadrant, the second body quadrant, the third body quadrant, and the fourth body quadrant are assembled about the center axis, the first portion of the fluid passage, the second portion of the fluid passage, the third portion of the fluid passage, and the fourth 

    PNG
    media_image2.png
    282
    348
    media_image2.png
    Greyscale

Fig. II. Examiner’s Interpretation of the Quadrants
Regarding claim 9, Hogan discloses the nozzle of claim 7, wherein Hogan further discloses that the first body quadrant, the second body quadrant, the third body quadrant, and the fourth body quadrant form one structure. Refer to Fig. I and II above. Since claim 9 is a product-by process claim and treated in accordance with MPEP 2113. Applicant‘s product (nozzle), identified by the claimed process (fastening, welding, adhering, banding), is structurally undistinguished from the disclosed apparatus of the prior art, and thus not patentable. 
Regarding claim 10, Hogan discloses the nozzle of claim 1, wherein Hogan (Fig. 1-2) further discloses that the fluid is capable of being steam and the body is capable of being inserted into a steam turbine nozzle box for increasing the velocity of steam flowing therethrough. Since the claim does not positively recite the nozzle box as 
Regarding claim 11, Hogan (Fig. 1-2) discloses a nozzle (A) for controlling a fluid flowing therethrough, the nozzle (A) comprising: a body portion having a center axis formed from a first face to a second face opposite the first face; and a fluid passage (d) formed through the body portion from the first face to the second face, the fluid passage (d) beginning at an inlet port on the first face and terminating at an outlet orifice on the second face, the fluid passage (d) being configured to deliver the fluid from the inlet port to the outlet orifice; wherein the fluid passage (d) is formed on a conical helix path (Fig. 1-2) through the body portion and is centered on and coiled about the center axis; and wherein the inlet port has an inlet diameter that is greater than an outlet diameter of the outlet orifice and a passage diameter decreases from the inlet port to the outlet orifice. Figure 1 shows that the inlet port is larger than the outlet orifice. Refer to Fig. I above. 
Regarding claim 12, Hogan discloses the nozzle of claim 11, wherein Hogan (Fig. 1-2; lines 33-37) further discloses the passage diameter decreases continuously from the inlet port to the outlet orifice. Refer to Fig. I above.  
Regarding claim 14, Hogan discloses he nozzle of claim 11, wherein Hogan (Fig. 1-2) further discloses that the body portion (entire structure shown in Fig. 1) is comprised of a first body quadrant with a first portion of the fluid passage formed therethrough, a second body quadrant with a second portion of the fluid passage formed therethrough, a third body quadrant with a third portion of the fluid passage formed therethrough, and a fourth body quadrant with a fourth portion of the fluid 
Regarding claim 15, Hogan discloses the nozzle of claim 11, wherein Hogan (Fig. 1-2) further discloses that the fluid is capable of being steam and the body is capable of being inserted into a steam turbine nozzle box for increasing the velocity of steam flowing therethrough. Since the claim does not positively recite the nozzle box as being part of the invention, as long as the nozzle of Hogan is capable of performing the function (no matter how well) the limitation has been met. 
  Regarding claim 16, Hogan (Fig. 1-2) discloses a nozzle (A) for controlling a fluid flowing therethrough, the nozzle (A) comprising: a body portion (entire structure shown in Fig. 1) having a center axis formed from a first face to a second face opposite the first face; a fluid passage (d) formed on a conical helix path (Fig. 1-2) through the body portion from the first face to the second face centered on and coiled about the center axis, the fluid passage (d) beginning at an inlet port on the first face and terminating at an outlet orifice on the second face, the inlet port has an inlet diameter that is greater than an outlet diameter of the outlet orifice and a passage diameter decreases continuously (lines 33-37) from the inlet port to the outlet orifice, the fluid passage (d) being configured to deliver the fluid from the inlet port to the outlet orifice; wherein the body portion is comprised of a first body quadrant with a first portion of the fluid passage formed therethrough, a second body quadrant with a second portion of 
Regarding claim 19, Hogan discloses the nozzle of claim 16, wherein Hogan further discloses that the first body quadrant, the second body quadrant, the third body quadrant, and the fourth body quadrant form one structure. Refer to Fig. I and II above. Since claim 19 is a product-by process claim and treated in accordance with MPEP 2113. Applicant‘s product (nozzle), identified by the claimed process (fastening, welding, adhering, banding), is structurally undistinguished from the disclosed apparatus of the prior art, and thus not patentable. 
Regarding claim 20, Hogan discloses the nozzle of claim 16, wherein Hogan (Fig. 1-2) further discloses that the fluid is capable of being steam and the body is capable of being inserted into a steam turbine nozzle box for increasing the velocity of steam flowing therethrough. Since the claim does not positively recite the nozzle box as being part of the invention, as long as the nozzle of Hogan is capable of performing the function (no matter how well) the limitation has been met. 

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 13, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hogan (US 262,183). 
Regarding claim 6, Hogan discloses the nozzle of claim 1, but fails to disclose that the conical helix path is a right-handed helix. However, since Applicant has not established any specific significant for having a right-handed helix over a left-handed helix, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hogan by forming the conical hélix path as a right-handed hélix, since it has been held that merely rearranging parts of an invention involves only routine skill in the art. See MPEP 2144.04 (VI-C). 
Regarding claim 13, Hogan discloses the nozzle of claim 11, but fails to disclose that the conical helix path is a right-handed helix. However, since Applicant has not established any specific significant for having a right-handed helix over a left-handed helix, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hogan by forming the conical hélix path as a right-handed hélix, since it has been held that merely rearranging parts of an invention involves only routine skill in the art. See MPEP 2144.04 (VI-C). 
Regarding claim 17, Hogan discloses the nozzle of claim 16, but fails to disclose that the conical helix path is a right-handed helix. However, since Applicant has 

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Graves (US 2021/0404345) discloses a nozzle with a spiral flow path. 
Krieger et al. (US 2010/0330521) discloses a fuel nozzle having a spiral flow path. 
St. Clair (US 1,713,357) discloses an atomizing nozzle with a conical, spiral flow path. 
Bloom (US 2,776,862) discloses a spray nozzle with a conical, spiral flow path. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M CHRISTENSEN whose telephone number is (571)270-3275. The examiner can normally be reached M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Danielle M. Christensen/Examiner, Art Unit 3745